DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,318,246 (herein after 246). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding Claim 1 (claim 1, 246): An electroosmotic pump comprising: a pumping portion alternately generating a positive pressure and a negative pressure by a reversible electrochemical reaction (a pumping portion alternately generating a positive pressure and a negative pressure by a reversible electrochemical reaction;); a first diaphragm which is provided on one side of the pumping portion and of which a shape is changed as the positive pressure and the negative pressure are alternately generated (a first diaphragm which is provided on one side of the pumping portion and of which a shape is changed as the positive pressure and the negative pressure are alternately generated;); 
	a transport chamber which is provided on one side of the first diaphragm, and sucks and discharges a transport target fluid corresponding to the deformation of the first diaphragm (a transport chamber which is provided on one side of the first diaphragm, and sucks and discharges a transport target fluid corresponding to the deformation of the first diaphragm;); a second diaphragm which is provided on the other side of the pumping portion and of which a shape is changed as the positive pressure and the negative pressure are alternately generated (a second diaphragm which is provided on the other side of the pumping portion and of which a shape is changed as the positive pressure and the negative pressure are alternately generated;); and a monitoring chamber which is provided on one side of the second diaphragm and of which a pressure changes corresponding to the deformation of the second diaphragm (a monitoring chamber which is provided on one side of the second diaphragm and of which a pressure changes corresponding to the deformation of the second diaphragm).
	Claim 2 (claim 1, 246): The electroosmotic pump according to claim 1, further comprising: a pressure measuring portion measuring a pressure change of the monitoring chamber. (wherein one surface of the transport chamber is formed with a suction port and a discharge port through which the suction and discharge of the transport target fluid are performed, and wherein a suction valve and a discharge valve for allowing or blocking the flow of the transport target fluid are coupled to the suction port and the discharge port, respectively.)
	Claim 3: corresponds to claim 2 of 246
	Claim 4: corresponds to claim 3 of 246
	Claim 5: corresponds to claim 4 of 246
	Claim 6: corresponds to claim 5 of 246
	Claim 7: corresponds to claim 6 of 246
	Claim 8: corresponds to claim 7 of 246
	Claim 9: corresponds to claim 8 of 246
	Claim 10: corresponds to claim 9 of 246
	Claim 11: corresponds to claim 10 of 246
	Claim 12: corresponds to claim 11 of 246
	Claim 13: corresponds to claim 12 of 246
	Claim 14: corresponds to claim 13 of 246
	Claim 15: corresponds to claim 13 of 246
	Claim 16: corresponds to claim 14 of 246
	Claim 17: corresponds to claim 15 of 246
	Claim 18: corresponds to claim 16 of 246
	Claim 19: corresponds to claim 17 of 246
	Claim 20: corresponds to claim 18 of 246
	Claim 21: corresponds to claim 19 of 246
	Claim 22: corresponds to claim 20 of 246
	Claim 23: corresponds to claim 21 of 246
	Claim 24: corresponds to claim 22 of 246
	Claim 25: corresponds to claim 23 of 246


Allowable Subject Matter
No prior art appears to read on the invention of claims 1-25 under 35 USC 102 or 35 USC 103 for reasons indicated below.  
	Tsukahara teaches an oil pump 20 pump using a first and second diaphragm. However, the device of Tsukahara fails to teach, suggest, or make obvious (a) a step of alternately supplying voltages of different polarities to the pumping portion such that at least a part of the first diaphragm moves forward and backward, and thereby a transport target fluid is sucked and discharged into and from a transport chamber provided on one side of the first diaphragm.  The pump of Tsukahara is a mechanical pump and therefore fails to teach, suggest, or make obvious “a pumping portion alternately generating a positive pressure and a negative pressure by a reversible electrochemical reaction” as required by claim 1 and claim 14.
	The art of Shin uses an application of applying alternative voltages to pump fluid. However, the art of Shin uses a pump wherein the fluid flows across and through the membranes and through the fluid path 19 (“Like the membrane 11, each of the first electrode 13 and the second electrode 15 is also made of a porous material or has a porous structure to allow a fluid to flow there through. Col. 6, lines 27-29). Therefore, there is no reasonable expectation that the device of Shin would create a sealed space required by Tsukahara.
	Therefore, whether considered alone or in combination, the prior art fails to teach the invention of claims 1 and 14 and therefore claims 1-25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        10/28/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855